Citation Nr: 0834043	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-07 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for left 
ear hearing loss disability, currently rated as 
noncompensably disabling.

2.  Entitlement to an increased disability rating for 
hypertensive cardiovascular disease, currently rated as 30 
percent disabling.

3.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to July 
1959, January 1960 to January 1965, and May 1969 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  The Board notes that 
the veteran's hypertension and hypertensive heart disease had 
been rated as one disability.  In a February 2006 decision of 
a Decision Review Officer, a separate 10 percent rating was 
granted for hypertension, effective February 23, 2004.  This 
did not satisfy the veteran's appeal. 


FINDINGS OF FACT

1.  The veteran's hearing loss disability is manifested by no 
more than level I hearing loss in his left ear and level I 
hearing loss in his right ear.

2.  The veteran's hypertensive cardiovascular disease is 
manifested by evidence of cardiac hypertrophy on 
electrocardiogram; however, ejection fraction is greater than 
50 percent, he is able to achieve 10.1 metabolic equivalents 
before the onset of fatigue and shortness of breath, and 
there is no congestive heart failure.

3.  The veteran's diastolic pressure is not predominantly 110 
or more, and his systolic pressure is not predominantly 200 
or more.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for left 
ear hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, Diagnostic 
Code 6100 (2007).

2.  The criteria for a disability rating higher than 30 
percent for hypertensive cardiovascular disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7007 (2007).

3.  The criteria for an initial disability rating higher than 
10 percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
noticed required under the VCAA, to include notice concerning 
the disability-rating and effective-date elements of his 
claims, by letter mailed in January 2008.  That letter also 
informed him of the evidentiary importance of the results of 
a VA examination and the consequences of a failure to report 
for a VA examination.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  The January 2008 letter is in 
compliance with Vazquez-Flores.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a January 2008 letter informed the veteran that 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  It also informed him to 
submit any pertinent evidence in his possession and provided 
appropriate notice with respect to the effective-date element 
of the claim.  It also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  It also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disabilities would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disabilities in a letter dated in May 2008.  

Although adequate notice was not provided until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice, the 
originating agency readjudicated the claims in June 2008.  
There is no indication or reason to believe that any ultimate 
decision of the originating agency on the merits of any claim 
would have been different had complete VCAA notice been 
provided at an earlier time.  Moreover, as explained below, 
the Board has determined that higher disability ratings are 
not warranted.  Consequently, no effective date will be 
assigned, so the failure to provide earlier notice with 
respect to that element of the claims is no more than 
harmless error. 

The record reflects that service treatment records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The Board notes that the veteran did not 
report for additional VA examinations in February 2008.  
Although this fact was noted in the March 2008 supplemental 
statement of the case, the veteran has not alleged that he 
was not properly notified of the VA examinations; requested 
that they be rescheduled; or otherwise indicated his 
willingness to report for rescheduled examinations.

The veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to any of these 
disabilities.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Left Ear Hearing Loss Disability

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  38 C.F.R. §§ 4.85 (2007).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average. 
 Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c). 

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in 38 C.F.R. § 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86 (2007) are as follows:

(a)	When the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000 
and 4,000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman 
Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results 
in the higher numeral.  Each ear will be 
evaluated separately.

(b)	When the pure tone threshold is 30 decibels 
or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for 
hearing impairment from either Table VI or 
Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to 
the higher Roman numeral.  Each ear will be 
evaluated separately.

When hearing impairment in a service-connected ear is 
compensable to a degree of 10 percent and hearing impairment 
in a non-service-connected ear is considered a disability 
under 38 C.F.R. § 3.385, the hearing impairment in the non 
service-connected ear will be considered in evaluating the 
service-connected disability.  38 C.F.R. § 3.383(a) (2007).  
Otherwise, the hearing impairment in the non-service-
connected ear will be assigned a designation of level I 
hearing impairment.  38 C.F.R. § 4.85(f) (2007).


The veteran currently is assigned a noncompensable rating for 
left ear hearing loss disability.  On VA audiological 
evaluation in April 2005, puretone thresholds in decibels 
(dbs) for the four frequencies used for VA evaluation were as 
follows:

Hertz (Hz)	|1000	|2000	|3000	|4000
	|Average
Left		|60	|45	|50	|60	|54
Right		|20	|15	|15	|25	|19

Speech recognition ability was measured at 96 percent in the 
left ear and 92 percent in the right ear.

The examination findings correspond to level I hearing 
impairment in the veteran's left ear.  As noted above, 
service connection is not in effect for right ear hearing 
loss disability.  Therefore, the veteran's right ear is 
assigned a numeric designation of level I.  See 38 C.F.R. 
§ 4.85(f).  Pursuant to 38 C.F.R. § 4.85, Table VII, level I 
hearing in both ears warrants a noncompensable disability 
rating.

The Board has considered the provisions of 38 C.F.R. § 3.383 
governing special consideration for paired organs but 
concluded that they are inapplicable to the claim.  Although 
the hearing impairment in the veteran's non-service-connected 
right ear satisfies VA's definition of hearing loss 
disability, as defined by 38 C.F.R. § 3.385, the hearing 
impairment in the veteran's service-connected left ear is not 
compensable to a degree of 10 percent or more.

The Board also has considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment but 
concluded that they are inapplicable to the claim.  The 
puretone threshold at each of the four specified frequencies 
in the veteran's left ear is not 55 dB or more.  Moreover, 
the puretone threshold in the left ear is not 30 dB or less 
at 1000 Hz, nor is it 70 dB or more at 2000 Hz. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's left ear hearing loss disability warranted a 
compensable rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertensive Cardiovascular Disease

The veteran currently is assigned a 30 percent disability 
rating for hypertensive cardiovascular disease under 
38 C.F.R. § 4.104, Diagnostic Code 7007 (2007).  This code 
provides that a 30 percent rating is warranted when workload 
of greater than 5 metabolic equivalents (METs) but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
for more than one acute episode of congestive heart failure 
in the past year; when workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or for left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  The maximum 
schedular rating of 100 percent rating is warranted if there 
is evidence of chronic congestive heart failure; when 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or for left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

Here, the medical evidence of record establishes that a 
disability rating of 30 percent, and no higher, is warranted 
for the veteran's hypertensive cardiovascular disease.  
Letters dated in February 2003, August 2004, and April 2005 
from the veteran's private physician indicate that 
electrocardiograms had revealed left ventricular hypertrophy.  
However, ejection fraction was measured at 73 percent in 
December 2002 and at 70 percent in September 2004, and the 
report of a September 2004 stress test shows that the veteran 
was able to achieve a workload of 10.1 METs before testing 
was stopped due to fatigue and shortness of breath.  There 
also is no evidence of acute or chronic congestive heart 
failure.  Accordingly, a disability rating higher than 30 
percent is not warranted.

Consideration again has been given to assigning a staged 
rating; however, at no time during the period in question has 
the veteran's hypertensive cardiovascular disease warranted a 
disability rating higher than 30 percent.  See Hart v. 
Mansfield, 21 Vet. App. 505; Fenderson v. West, 12 Vet. App. 
119.

Hypertension

The veteran currently is assigned a 10 percent rating for 
hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under this code, a 10 percent evaluation is warranted if 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or there is a history 
of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  A 20 percent 
rating is warranted for diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  

Here, the medical evidence of record establishes that the 
veteran's diastolic pressure has never been predominantly 110 
or more and that his systolic pressure has never been 
predominantly 200 or more.  Indeed, the evidence shows that 
the veteran's diastolic pressure has not exceeded 100 and 
that his systolic pressure has not exceeded 174.  
Accordingly, an initial disability rating higher than 10 
percent for hypertension is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's hypertension warranted a higher rating.  See Hart 
v. Mansfield, 21 Vet. App. 505; Fenderson v. West, 12 Vet. 
App. 119.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable disability rating for left ear 
hearing loss disability is denied.

Entitlement to a disability rating higher than 30 percent for 
hypertensive cardiovascular disease is denied.

Entitlement to a disability rating higher than 10 percent for 
hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


